 iIn the Matter of THOMPSONPRODUCTS,INC., AND THOMPSON AIRCRAFTPRODUCTS COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERSOFAMERICA(U. A. W.-C. I.0.)LOCAL No. 300Case No. R-3653.-Decided April 10, 1942Jurisdiction:airplane and automotive parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to-accord petitioner recognition ; organization claimingan interest inone of the elections on its "long history of existence" at plant in question, whereparticipation in the election is not objected to by opposing organization,accorded place on ballot over Companies' objection ; elections necessary.UnitsAppropriate for Collective Bargaining:production and maintenanceemployees, with certain stipulated exclusions, of each of two companies, parentand subsidiary.Practice and procedure:motion to intervene filed by labor organization foundby the Board to be company-dominated,denieddespite organizations contentionthat pending judicial, enforcement of the Board's order of, disestablishment,it has an interest in representation proceedings because of its membership andits contract with the Company.Stanley d Smoyer,byMr. Harry E. SmoyerandMr. Eugene B.Schwartz,of Cleveland, Ohio, for the Companies.Mr. Maurice Sugar, by Mr. N. L. Smokier,of Detroit, Mich., andMr. Ed Hall,of Cleveland, Ohio, for the U. A. W.Mr. M. Alfred Roemisch,of Cleveland, Ohio, for the A. W. A. andthe A. A. W. A.'Mr. J. P. Corrigan,of Cleveland, Ohio, for the Teamsters.Mr. Mathew DeMore, Mr. William R. McCourt,andMr. Nick Charo,of Cleveland, Ohio, for the I., A. M..Mr. CecilF. PooleandMr. Robert R. Hendricks,of counsel,,-to-theBoard.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEOn November 8, 1941, and January 12, 1942, respectively, Inter-,national Union, United, Automobile, Aircraft and. Agricultural Imple--40N. L. R B, No. 68..4071 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDment Workers of America (U. A. W.-C. I.- 0.) Local No. 300, hereincalled the U. A. W., filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition and an amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation. of employees at the Clarkwood, Cleveland, Ohio, plant ofThompson Products, Inc., Cleveland, Ohio, and at the Euclid, Ohio,plant of Thompson Aircraft Products Company, Euclid, Ohio, hereincalled the Companies, and requesting, an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. 'On March 10, 1942,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the 'RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On.March 11, 1942, the Regional Director issued a' notice of hear-ing, copies of which were duly served upon the Companies, theU. A., W., and the following labor organizations claiming to re'pre'--- sent employees directly affected by the investigation : Aircraft Work-ers Alliance, Inc., herein called the A. W: A.; International Associa-tion of Machinists, District 54, herein'called the I. A. M.; and Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of North America, Truck Drivers Union, Local No. 407,herein called the Teamsters.Pursuant to notice, a hearing was heldon March "19, 1942, at Cleveland,--Ohio, before Max W. Johnstone,the Trial Examiner, duly designated,by the Chief Trial Examiner.The Companies, the U. A. W., the A. W. A., the Teamsters,' andthe I. A. M. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-exam-ine' witnesses, 'and to introduce evidence bearing' on the issues wasafforded all parties.At the commencement of -the hearing, the Trial Examiner deniedamotion to intervene filed by Automotive And Aircraft Workers:Alliance, Inc., herein called the A. A. W. A. In a previous unfairlabor practice proceeding in which Thompson Products, Inc., andthe A. A. W. A. were parties, the Board found the latter to be com-pany-dominated and ordered- it to be, disestablished and, its contractwith Thompson Products, Inc., to be set aside.2A petition forenforcement of the Order entered' by the' Board in that proceedingis presently pending in the United States Circuit Court of AppealsAt the hearing,the Teamsters withdrew'from the proceeding,stating that it had nofurther interest therein2Matter of Thompson Products,IncandUnited Automobile Workers'of America Local300 (CIO),33 N. L.R. B. 1033 T'HOMPSION PRODUCTS, -INC. '409for the Sixth Circuit.The A. A.W. A. contends that, pendingjudicial enforcement of the Board's order of disestablishment, it.has an interest in this proceeding because of its membership of 3,549employees at the Cleveland plants of Thompson Products,Inc., andbecause of its contract with that Company.The contention is with-out meritsThe Trial Examiner's denial of the motion to interveneishereby affirmed.At the hearing, the U. A. W. moved to amend its amended petitionso as to allege that a separate unit for the employees of each of thetwo Companies at their respective plants at Cleveland- alid Euclid,Ohio, is appropriate.The motion was granted without objection.During the course of the hearing,the Trial Examiner made variousother rulings on motions and on the admission of -evidence.The"Board has reviewed all the rulings of the Trial Examiner,and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the close of the hearing,the Companies moved that the I. A. M.be dismissed as a party to the proceeding because it had not shownthat it represented a substantial number of the employees hereininvolved.The'Trial Examiner reserved ruling on this motion. Fo"rthe reasons hereinafter stated,4 the motion is hereby denied.Subse-quent to the hearing, the Companies and the I. A. M. filed briefs, whichhave been considered by the Board. 'Upon the entire record in the case,the Board makes the following..:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANIESThompson Products, Inc., Cleveland, Ohio, and Thompson Aircraft'Products Company, Euclid, Ohio, are engaged in the manufacture ofairplane and automotive parts at their respective plants at Clevelandand Euclid, Ohio.Thompson Aircraft Products Company is a whollyowned subsidiary of Thompson Products, Inc. In 1941, ThompsonProducts, Inc., purchased, for use in its Cleveland plants, raw materialsvalued at $8,819,139, of which approximately 46 percent was obtainedfrom outside the State of Ohio.During the same year, products of.these plants valued at $21,681,834 were sold by Thompson Products,Inc.Approximately 93 percent of these finished products. were soldand transported to purchasers outside the State of Ohio. .8Matter of John A.Roebling'sSuns CompanyandSteelWorkersOrganizing Committee,Locals 2110 and 2111,affiliatedwith the C.I.0, 31 N. LR. B 160. CfMatter ofBethlehem Steel Corporation,Bethlehem Steel Company,and South Buffalo Railway Co.andSteelWorkersOrganizing Committee,Local Union1024,C I.0., 30 N.L R. B. 1006.4 See SectionVI,snfra. (410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson Aircraft Products Company, in the course of operatingitsEuclid plant during the months of December 1941 and January1942,5 purchased raw materials valued at $641,865, of which approxi-mately 76 percent was obtained from points without the State of Ohio.-During the months of January and February 1942, Thompson AircraftProducts Company sold finished products valued at $451,495, of whichapproximately 80 percent was shipped to points outside the State of.Ohio.Both Companies concede that they are engaged in commerce, within.the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 300, is a labor organ-izationaffiliated with the Congress of Industrial Organizations.Aircraft Workers Alliance, Inc., is an unaffiliated labor organization.International Association of Machinists, District'54, and Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of North America, Truck Drivers Union, Local No. 407, arelabor organizations affiliated with the American Federation of Labor.Each of these labor organizations admits to membership employeesof the Companies.III.THE QUESTIONS CONCERNING REPRESENTATIONIt was stipulated at the hearing, and we find, that the Companieshave refused to recognize the U. A. W. as the exclusive bargainingrepresentative for their respective employees in the units claimed asappropriate because : (1) they do not believe that the U. A. W. repre-sents a majority of the employees in said units, and (2) ThompsonAircraft Products Company has a presently existing contract with theA. W. A., granting it exclusive recognition,6 and Thompson Products,Inc., has a presently existing contract with the A. A. W. A., grantingit exclusive recognition.76ThompsonAircraftProducts Company has been in operation only since the beginningof 1942.6 The contract,which runs for a period of 2 years, was entered into on January 6, 1942.At the hearing,ThompsonAircraftProductsCompany and the A. W A waivedthe con-tract as a bar to any electionwhich mightbe directedby the Board.4This contract,was not introduced into evidence at the hearing.It is, apparently, thecontract which was set asideinMatter of Thompson Products,Inc.,andUnited AutomobileWorkers of America Local 300(C.I.0.), 33 N. L.R B. 1033. In any event,a contract.with'an 'employer-dominated labor organizationconstitutesno bar to a-determination ofrepresentatives'Matter ofStandard Oil Company(Indiana)andOilWorkers'Inter-national Union,25 N. L.R B- 1190. TITOMPSIONPRODUCTS, INC.411It was further, stipulated, and we find, that both the U. A. W. andthe A. W. A. have a substantial interest in the representation of em-ployees of Thompson Aircraft Products Company in the unit herein-after found appropriate, and that the U. A. W. has a substantial inter-est in the representation of employees of Thompson Products, Inc., inthe unit hereinafter found appropriate.sWe find that questions have arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTIONS CONCERNING THE REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companiesdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing-commerce andthe free flow of commerce.V.THE APPROPRIATE UNITSIt was stipulated by all the parties, and we find, that: (1) all pro-duction and maintenance employees of Thompson Products, Inc., at,itsCleveland, Ohio, plants,9 excluding office and clerical employees,8 The Regional Director reported that the Ti A W. submitted approximately 2200 au-thorization and membership cards, and that the cards were not checked against the payroll of either Company because(1) employees were being shifted between plants of thetwo Companies;and (2)the pay rolls submitted by the Companies were in individual cardform - (numbering several thousand)and were alphabetized only by, departments.The Re-gional Director stated that,in view of the presently existing contract between ThompsonAircraft Products Company and the A. W. A, no investigation was made as to the extentof A W. A membership.At the time of the hearing,there were approximately 4000 em-ployees in the alleged appropriate unit at the plants of Thompson Products,Inc, involvedin this proceeding,and 3000 in the alleged appropriate unit at the plant of ThompsonAircraft Products Company involved in this proceedingA statement of the Trial Examiner,which is part of the record,shows that the I A M.submitted current dues records containing a total of 160 names;that 60 of these namesappear on the January 15, 1942,pay roll of Thompson Products,Inc. ; and that 4 appearon the January 15, 1942, pay roll of Thompson Aircraft Products Company.As herein-after appeals, the I A \I seeks a place on the ballot only in any election that may beordered at the Cleveland plants, herein involved,of Thompson Products,Inc.The January15, 1942,pay roll of Thompson Products,Inc, contained approximately 5390 names ; thatof Thompson Aircraft Products Company contained approximately 1518 names.OThe Cleveland, Ohio, plants of Thompson Products, Inc, as stipulated at the hearing,includetie "main plant at 2196 Clarkwood Road, which plant includes the railway build-ing, the Ossan Building,theMosierBag Building,and the foundry" ; a "warehouse at2209 Ashland Road" ; the "Scranton Road piston plant" ; a "warehouse at 30th and ChesterStreet" ; and"all other Cleveland,Ohio plants of Thompson Products, Inc." 412DECISIONS OF 'NATIONAL. LABOR"-RELATIONS BOARDsupervisory employees,11 foremen, assistant foremen, time-study andplant-protection employees, 'and outside'truck drivers; and' (2) all pro-duction and maintenance employees of Thompson Aircraft ProductsCompany `dt its Euclid; Ohio, plant, excluding office and clerical em-ployees, supervisory employees," foremen, assistant foremen, time-study and plant-protection employees, and outside truck drivers, con-stitute appropriate units.We further find that said units will insure to employees of theCompanies the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVES-We find that the questions concerning representation which havearisen can best be resolved by the holding of elections by secret ballot.At the hearing, the Companies moved that the I. A. M. be dismissedas a party to the proceeding on the ground that it had failed to showany substantial interest.The I. A. M. seeks a place on the ballot only-in any election that may be directed at the Cleveland, Ohio, plants ofThompson Products, Inc. Its claim of interest is-based, primarily, onits "long'history of existence"- in those plants 12The U. A. W. sup-ports the I. A. M.'s claim that it should be given a place on the.ballotin any election among employees-of Thompson Products, Inc.Underthe circumstances, we shall direct that the name of the I. A. M. appearon the ballot - in, the' election hereinafter directed to beheld among theemployees of Thompson Products, Inc., at its Cleveland, Ohio, plants.13The U. A. W. has requested that pay-roll dates "nearest to thehearing" be used to determine eligibility to vote in any elections whichmay be directed; the Companies and the A. W.- A. have asked forcurrent pay-roll dates; and the I. A. M. has taken no position as toeligibility date.We are of the opinion that the interests of all partieswill be best served by using current pay rolls, as is our practice.Ac-"It was further stipulated that the term"supervisory employees"Includes generalforemen,shift foremen,assistant foremen, and supervisors.UIt was further stipulated that the term "supervisory employees"includes generalforemen, shift foremen,assistant foremen, and supervisors.'- The-I.A. M. asserts that it started organizing the Cleveland employees of ThompsonProducts,Inc , in 1933;that efforts to enter into a contract with that Company werefrustrated by the formation of a company-sponsored union ; that the I. A. M called anunsuccessful strike in 1935 ; that,since the strike, the I A. M. has continued its organiza-tional work,but employees have been afraid to sign membership cards ; and that theseemployees would vote for the I A. M. if they were afforded an opportunity to participatein a secret ballot'3 Matter of E. P. Dutton&Son, Inc.andBook and Magazine Guild, Local 18, U. O. P.W. A (C. I.0.), 33 N L R B 761, and cases therein cited;Matter of Marshall Field& CompanyandLocal 291, United Retail, Wholesale and Department Store Employees ofAmerica(C I. 0.),35 N. L. R. B. 1200. Cf.Matter of General Motors CorporationandiAmerican Power Association,Independent,36 N. L.R. B. 439 THOMPSION PRODUCTS, INC.413cordingly, we shall direct that the employees of the Companies eligibleto vote in the elections hereinafter directed shall be those in the ap-propriate units who were employed during the pay-roll periods im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-Iesentation of employees at the Cleveland, Ohio, plants of ThompsonProducts, Inc., Cleveland, Ohio, and of employees at the Euclid, Ohio,plant of Thompson Aircraft Products Company, Euclid, Ohio, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees of Thompson Prod-,ucts, Inc., at its Cleveland, Ohio, plants, excluding office and clericalemployees, supervisory employees, foremen, assistant foremen, time-study and plant-protection employees, and outside truck drivers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.All production and maintenance employees of Thompson Air-craft Products Company, at its Euclid, Ohio, plant, excluding officeand - clerical employees, supervisory employees, foremen, assistantforemen, time-study and plant-protection employees, and outside truckdrivers, constitute a unit appropriate for the purposes of collectivebargaining, within "the meaning of Section 9'(b). of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Board,to ascertain representatives for the purposes of collective bargainingwith Thompson Products, Inc., Cleveland, Ohio, and with ThompsonAircraft Products Company, Euclid, Ohio, elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Eighth Region,11 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,,among: (1) all production and maintenance employees of ThompsonProducts, Inc., at its Cleveland, Ohio, plants, who were employed dur-ing the pay-roll period immediately preceding the date, of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training' of the United States, or temporarily laid off, butexcluding office and clerical employees, supervisory employees, fore-men, assistant foremen, time-study and plant-protection employees,outside truck drivers, and those employees who have since quit or beendischarged for cause, to determine whether they desire to be rep-resented by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (U. A. W.-C. I. 0.)Local No. 300, or by International Association of Machinists, District54, for the purposes of collective bargaining, or by neither; and (2)allproduction and maintenance employees of Thompson AircraftProducts Company, at its Euclid, Ohio, plant, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding office and clerical employees, supervisory employees, fore-mien, assistant foremen, tine-study and plant-protection employees,outside truck drivers, and those employees who have since quit or beendischarged for cause, to determine whether they desire to be rep-resented by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (U. A. W.-C. I. 0.)Local No. 300, or by Aircraft Workers Alliance, Inc., for the, purposesof collective bargaining, or by neither.